Per Curiam.
 Both parties having argued orally the motion to dismiss for frivolity filed by plaintiff-appellee; and considering the briefs and the evidence in the record in order to determine the merits of the only error imputed to the lower court by defendants-appellants, to the effect that the sum of $3,500 awarded for the damages sustained by plaintiff “is excessive and arbitrary, and that the said court therefore abused its discretion”; and in view of the request that the said sum be reduced to $1,850, deducting also the sum of $350 for attorney’s fees, the Court is of the opinion that the appeal is frivolous and that it should be dismissed, with the costs of appeal on appellants, plus' the sum of $250 for fees of appellee’s attorney. Act No. 411 of May 11, 1951 (Sess. Laws, p. 1094).